ORDER

PER CURIAM.
Defendant appeals from a judgment entered on a jury verdict finding him guilty of a class A felony of first degree assault, section 565.050 RSMo 1994, and armed criminal action, section 571.015 RSMo 1994. The trial court sentenced defendant to life imprisonment for the assault and a *699consecutive term of twenty years for the armed criminal action. Both sentences were to be served consecutively to the sentences he was currently serving. We find no error.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).